Citation Nr: 0103441	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-17 945 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  The veteran died on July [redacted], 1981.  
The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of a debt 
stemming from the overpayment of pension benefits.


FINDINGS OF FACT

The appellant misrepresented her earned income to VA, 
resulting in an overpayment of pension benefits, which 
constitutes a misrepresentation of a material fact.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
pension benefits is precluded by law.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).

The appellant established entitlement to payment of death 
pension by means of a September 1981 letter following the 
death of the veteran.  The appellant was notified that her 
rate of pension was based upon her income and that she should 
notify VA of any change in income in letters dated December 
6, 1983; December 27, 1984; December 22, 1987; June 14, 1989; 
December 20, 1990; November 25, 1991; March 23, 1992; August 
17, 1992; and December 15, 1992.  Letters on other dates 
reflect that a pamphlet was attached which explained the 
rights and responsibilities involved in receiving VA pension 
benefits.

The appellant submitted a signed VA Form 21-0518, Improved 
Pension Eligibility Verification Report (Surviving Spouse 
with no Children), dated December 3, 1990, in which she 
indicated that she had $500.00 in wages from employment for 
the period from December 1, 1989, to November 30, 1990, and 
that she did not anticipate having any income from any source 
for the period from December 1, 1990, to November 30, 1991.  
She stated that she had worked in seasonal employment in 
1990.

The appellant submitted a signed VA Form 21-0518, Improved 
Pension Eligibility Verification Report (Surviving Spouse 
with no Children), dated December 2, 1991, in which she 
indicated that she had $450.00 in wages from employment for 
the period from December 1, 1990, to November 30, 1991, and 
that she did not anticipate having any earned income from any 
source for the period from December 1, 1991, to November 30, 
1992.  She stated that she received $427.00 per month from 
the Social Security Administration.

The appellant submitted a signed VA Form 21-0518-1, Improved 
Pension Eligibility Verification Report (Surviving Spouse 
with no Children), dated December 2, 1991, in which she 
indicated that she had $300.00 in wages from employment for 
the period from December 1, 1991, to November 30, 1992.  She 
stated that she did not receive any benefits payments from 
the Social Security Administration.

Based upon the information submitted in signed statements by 
the appellant, the RO determined her rate of pension for the 
period in question.  Subsequently, an income verification 
match showed that the appellant had $1,844.75 in earned 
income in 1990 and $1,232.26 in earned income in 1991, 
although she had reported figures which were substantially 
less.

The appellant was informed that her pension rate was being 
reduced based upon that information showing a greater income 
than she had reported.  She was also notified that her 
pension overpayment had resulted in a debt to VA of 
$2,300.00.  She requested waiver of recovery of that debt.  A 
June 1998 decision of the Committee found that the appellant 
had acted in bad faith in the creation of her debt and that 
waiver was therefore precluded by law.

The Board finds that the overpayment at issue in the case was 
created due to a misrepresentation of a material fact by the 
appellant.  The appellant provided an incorrect figure for 
her income which was substantially less than her actual 
earned income and which resulted in an overpayment of her 
pension benefits.

The Board notes that the numerous pension award letters the 
appellant received, and the instructions on the Eligibility 
Verification Reports, which the appellant completed and 
signed, contained ample indication of the necessity to report 
promptly and correctly any income she received from any 
source.  The Board specifically notes that the appellant did 
not voluntarily report the full amount of her earned income 
which created the overpayment.  That unreported earned income 
was detected by VA due to an independent verification match.  
The Board finds that the appellant failed to properly inform 
VA of the full amount of her earned income.  The Board finds 
that failure represents a misrepresentation of a material 
fact as the appellant submitted signed statements in which 
she incorrectly reported her income and consistently 
underreported her earned income.  The appellant knew or 
should have known that correct reporting of income was the 
determining factor in calculating her VA pension.

Therefore, the appellant's action in reporting an incorrect 
amount of earned income to VA must be viewed as having been 
undertaken with the "intent to seek unfair advantage," as 
well as with "knowledge of the likely consequences," namely 
that the appellant would be paid money to which she was not 
entitled.  That failure to report income also resulted in a 
substantial loss to the government.  The appellant was in 
receipt of overpayments of pension benefits for a period of 
approximately two years prior to VA discovering the 
unreported income through an independent verification match.  
She also had prior experiences in 1985 and 1990 which had 
resulted in overpayments which were recovered by VA and thus 
should have known that her failure to fully report her income 
would result in an overpayment.

The Board has particularly relied upon the period of time for 
which the appellant was receiving benefits to which she was 
not entitled and the fact that she affirmatively 
misrepresented her income in finding that the appellant's 
actions were more than non-willful or mere inadvertence, and 
thus constitute misrepresentation of a material fact.  The 
Board has also considered the fact that she, on at least two 
consecutive annual reports, underreported her earned income 
to VA.  Therefore, the Board finds that the appellant's 
actions in failing to fully report her earned income to VA, 
were undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and resulted in a loss 
to the government.

Accordingly, the appellant's conduct is properly 
characterized as a misrepresentation of a material fact, or 
bad faith and lack of good faith in her dealings with the 
government, and waiver of recovery of her debt stemming from 
the overpayment of pension benefits is precluded by law.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.962, 1.965 (2000).


ORDER

Waiver of recovery of a debt stemming from the overpayment of 
pension benefits is precluded by law.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

